         Case 2:19-cv-00211-TS-PMW Document 11 Filed 04/24/19 Page 1 of 4




David L. Mortensen (Utah Bar. No. 8242)
   Email: david.mortensen@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Robert L. Lee (pro hac vice forthcoming)
   Email: bob.lee@alston.com
Emily Chambers Welch (pro hac vice forthcoming)
   Email: emily.welch@alston.com
ALSTON & BIRD LLP
1201 West Peachtree St. NW
Atlanta, GA 30309-3424
Telephone: (404) 881-7000
Facsimile: (404) 881-7777

Attorneys for Defendants Kelli Kristina Smith
dba Chick-Fil-A at Centerville FSU #3259 and
Chick-Fil-A, Inc.

                            IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH, CENTRAL DISTRICT

MODERN FONT APPLICATIONS LLC, a                 STIPULATED MOTION FOR
Utah limited liability company                  EXTENSION OF TIME FOR THE
                                                CHICK-FIL-A DEFENDANTS TO
                       Plaintiff,               RESPOND TO MODERN FONT LLC’S
                                                COMPLAINT
         v.

KELLI KRISTINA SMITH dba CHICK-                 Case No.: 2:19-cv-00211-TS
FIL-A AT CENTERVILLE FSU #3259; and
CHICK-FIL-A, INC., a Georgia corporation,
                                                The Honorable Judge Ted Stewart
                      Defendants.


         Defendants Kelli Kristina Smith dba Chick-Fil-A at Centerville FSU #3259 (“Kelli

Smith”) and Chick-Fil-A, Inc. (“Chick-Fil-A”) (collectively, the “Chick-Fil-A Defendants”) and

plaintiff Modern Font Applications LLC (“Modern Font”), by and through their respective


101573888.1 0202032-00001
         Case 2:19-cv-00211-TS-PMW Document 11 Filed 04/24/19 Page 2 of 4




counsel, hereby stipulate and move the Court to extend the time for the Chick-Fil-A Defendants

to file their answer or otherwise respond to Modern Font’s Complaint for Patent Infringement

and Jury Demand (the “Complaint”).

         On April 1, 2019, Modern Font filed the Complaint in this case, asserting a claim for

Patent Infringement. Modern Font served the Complaint on the Chick-Fil-A Defendants on

April 3, 2019. Thus, the Chick-Fil-A’s current deadline to respond to the Complaint is April 24,

2019. See Fed. R. Civ. P. 12(a)(1)(A)(i).

         Good cause exists to grant the extension because the Chick-Fil-A Defendants require

additional time to investigate Modern Font’s allegations and to prepare their response. The

Chick-Fil-A Defendants have conferred with Modern Font and the parties have agreed to a thirty

(30) day extension of time for the Chick-Fil-A Defendants to respond to the Complaint. No

previous extensions of time have been requested.        Also, the Court has not yet entered a

scheduling order in this case. Thus, no Court deadlines will be affected by this extension.

         Accordingly, the parties stipulate and jointly request that the Court enter an Order

extending the date for the Chick-Fil-A Defendants to answer or otherwise respond to the

Complaint up to and including May 24, 2019. A proposed Order Granting Stipulated Motion for

Extension of Time for the Chick-Fil-A Defendants to Respond to Complaint is being submitted

concurrently with this filing.




101573888.1 0202032-00001
         Case 2:19-cv-00211-TS-PMW Document 11 Filed 04/24/19 Page 3 of 4




       DATED: April 24, 2019
                                        STOEL RIVES LLP


                                        /s/ David L. Mortensen
                                        David L. Mortensen


                                        Robert L. Lee
                                        Emily Chambers Welch
                                        ALSTON & BIRD LLP

                                        Attorneys for Defendants Kelli Kristina Smith dba
                                        Chick-Fil-A at Centerville FSU #3259 and Chick-
                                        Fil-A, Inc.

       DATED: April 24, 2019
                                        KUNZLER BEAN & ADAMSON, PC


                                        /s/ Perry Clegg (with permission)
                                        Perry Clegg

                                        Attorneys for Modern Font Applications LLC




101573888.1 0202032-00001
         Case 2:19-cv-00211-TS-PMW Document 11 Filed 04/24/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of April 2019, I caused a true and correct copy of the

foregoing STIPULATED MOTION FOR EXTENSION OF TIME FOR THE CHICK-FIL-

A DEFENDANTS TO RESPOND TO MODERN FONT LLC’S COMPLAINT to be served

via CM/ECF on the following:

         Perry Clegg
            Email: pclegg@kunzlerlaw.com
         KUNZLER BEAN & ADAMSON, PC
         50 W. Broadway, Suite 1000
         Salt Lake City, Utah 84101
         Telephone: (801) 994-4646
         Facsimile: (801) 531-1929


                                                      /s/ Stacy A. Kamaya




101573888.1 0202032-00001
